48 F.3d 1218NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff--Appellee,v.Gregory Lee ZIEGLER, III, Defendant--Appellant.
No. 94-5681.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 16, 1995Decided:  March 3, 1995

W. Richard Staton, Moler, Staton & Houck, Mullens, WV, for Appellant.  Rebecca A. Betts, United States Attorney, Michael L. Keller, Assistant United States Attorney, Charleston, WV, for Appellee.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Gregory Lee Ziegler, III, was originally sentenced to a term of forty-three months following his guilty plea to possession of crack cocaine with intent to distribute, 21 U.S.C.A. Sec. 841 (West 1981 & Supp.1994).  He appealed his sentence and we remanded for resentencing with a three-level adjustment for acceptance of responsibility under guideline section 3E1.1.*  United States v. Ziegler, No. 93-5785 (4th Cir.  July 19, 1994) (unpublished).  On remand, the district court sentenced Ziegler to serve forty-one months.  Ziegler again appeals, contending that the district court erred in failing to give reasons for imposing sentence at the high end of the guideline range.


2
It is within the sentencing court's discretion to fix the sentence at any point it deems appropriate within the guideline range.  United States v. Porter, 909 F.2d 789, 794-95 (4th Cir.1990).  The appeals court lacks jurisdiction to review the court's decision.  United States v. Jones, 18 F.3d 1145, 1151 (4th Cir.1994).


3
Accordingly, the appeal is dismissed for lack of jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.



*
 United States Sentencing Commission, Guidelines Manual (Nov.1993)